Citation Nr: 1725641	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-20 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to his service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a bilateral knee disability.  The Veteran filed a timely notice of disagreement (NOD) in October 2010.

In December 2011, the Veteran presented testimony during a hearing before a Decision Review Officer at the Cleveland RO.  In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  Transcripts of the hearings are associated with the claims file.  

In November 2014 and May 2016, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

Subsequent to the May 2016 remand, the RO granted service connection for a right knee disability.  As a grant of service connection is a grant of the benefit sought on appeal, the issue of a right knee disability is no longer before the Board.  If the Veteran wishes to file a notice of disagreement with the rating decision, he has until December 2017 to do so. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay, but finds that a remand is necessary to afford the Veteran every possible consideration. 

In December 2011, the Veteran testified that his service-connected right knee disability caused strain on his left knee.  In June 2014, the Veteran's representative argued that he favored or was cautious of injuries so as to not reinjure them. 

The Veteran was afforded VA examinations in August 2010 and October 2016.  However, neither opinion addresses whether the Veteran's service-connected right knee disability aggravated his left knee disability. 

Therefore, the Board finds that it is necessary to remand back the claim for a left knee disability in order to obtain a VA medical opinion as to whether the Veteran's service-connected right knee disability aggravated his left knee disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the October 2016 VA examiner for an addendum opinion.  If the examiner is no longer available, the claims file should be provided to an examiner qualified to render an opinion on the Veteran's left knee disability.  A new examination is not necessary unless deemed so by the examiner.  The examiner must indicate in the examination report that the claims file, including the studies provided by the Veteran, was reviewed.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right knee disability aggravated his left knee disability.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

In the context above, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability. 

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely saying he/she cannot respond without resorting to mere speculation will not suffice. 

2. After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




